



COURT OF APPEAL FOR ONTARIO

CITATION: Mississauga (City) v. Mohenu, 2019 ONCA 318

DATE: 20190418

DOCKET: M48866 and M50324

Feldman J.A. (Motion Judge)

BETWEEN

City of Mississauga

Responding Party

and

Paul Mohenu

Moving Party

Paul Mohenu, appearing in person

Vitali Berdichevski, as
amicus curiae


Robert D. Ryan, for the responding party

Heard and released orally: April 17, 2019

APPEAL BOOK ENDORSEMENT

[1]

The appellant moves for an extension of time to perfect his
    motion for leave to appeal, under s. 131 of the
Provincial Offences Act
.

[2]

The motion for an
    extension is opposed by the City of Mississauga.  The conviction was in 2014,
    for a by-law infraction.  The applicant has had one appeal, which was dismissed
    by the Ontario Court of Justice.

[3]

The notice of motion for
    leave was filed in February 2018.  The applicant says he did not understand he
    had more to do and was waiting to hear from the court.

[4]

The problem is that the
    grounds of appeal raise a question of fact: is the driveway too wide?  He says
    it is not, but that is not a question of law or a matter of general public
    importance.  Therefore, on the potential merit ground, there is no basis to
    grant an extension of time.

[5]

The motion is dismissed.


